Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail action

Claims 1- 18  are pending.
 	In reply to the non-final action of 6/17/22, the applicants’ argument submitted on 11/7/2022 is acknowledged.
Claims 9-18 are withdrawn.
Claims 1-8 are for examination.
Applicants’ argument submitted is considered but found unpersuasive. 



Claim Rejections, 35 U.S.C 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in reciting “modified P450 monooxygenase having an amino acid sequence as defined by SEQ ID NO: 1 or an amino acid sequence with at least 90 % sequence identity with SEQ ID NO. 1, wherein the asparagine at position 199 or at ta homologous position of the amino acid sequence with at least 90 % sequence identity with SEQ ID NO. 1”. It is unclear   is it   at position  199  of SEQ ID NO: 1 or something else. The term should be removed from the claim for clarity.
.
   Moreover  as the position is not clearly defined it cannot be  searched  for prior art.  Also it is unclear   the term ‘modified P450 monooxygenase having an amino acid sequence as defined by SEQ ID NO: 1 wherein the asparagine at position 199  is substituted  by an amino acid—” is confusing as  how term ‘P450 monooxygenase having an amino acid sequence as defined by SEQ ID NO: 1 which is wild-type sequence can have  its asparagine at position 199  is substituted  by an amino acid—” and still comprise   the amino Acid sequence of SEQ ID NO: 1. The term should be removed from the claim for clarity.
 As explained in the interview e-mail the claim should be amended as : 
Claim 1.	 A modified P450 monooxygenase having an amino acid sequence with at least 90 % sequence identity with SEQ ID NO. 1, wherein the asparagine at position 199 position of the amino acid sequence  of SEQ ID NO. 1 is substituted by an amino acid selected from the group consisting of glutamine, isoleucine, leucine, phenylalanine, histidine, methionine, arginine, serine, threonine, tyrosine, tryptophan, alanine,
 valine, and lysine, wherein said modified P450 monooxygenase shows an improved reactivity on hydroxylation of aromatic  hydrocarbons as compared to a non-modified P450 monooxygenase.
 

Conclusion
Claims   1-8 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652